MEMORANDUM OPINION
                                         No. 04-11-00138-CV

                                IN THE INTEREST OF J.A., a Child

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-02078
                              Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 6, 2011

DISMISSED FOR WANT OF PROSECUTION

           On March 4, 2011, we notified appellant that the trial court clerk had filed a notification

of late clerk’s record, stating that the clerk’s record had not been filed because appellant had

failed to pay or make arrangements to pay the clerk’s fee for preparing the record and appellant

is not entitled to appeal without paying the fee. We, therefore, ordered appellant to provide

written proof to this court on or before March 14, 2011, that either (1) the clerk’s fee had been

paid or arrangements had been made to pay the clerk’s fee; or (2) appellant is entitled to appeal

without paying the clerk’s fee. We warned that if appellant failed to respond within the time

provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).
                                                                                   04-11-00138-CV


As of this date, appellant has failed to either comply with or respond to our prior order.

Therefore, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(c).



                                                           PER CURIAM




                                              -2-